DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
Formal Matters
Applicant’s claim arguments in the reply filed on September 21, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 20-38 are pending.  Claims 22-24, 26-28, 31-33, and 35-37 are under consideration in the instant office action. Claims 20-21, 25, 29-30, 34, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-19 are cancelled. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
 Rejections-Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 26-28, 31-33, and 35-37 remain rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (United States Patent Publication 2010/0008970, previously cited), McMorrow et al. (US 20080241218, previously cited), Alkhomev et al. (United States Patent 5,302,414, previously provided) and Toth et al. (Ultrafine-grain metals by Severe Plastic Deformation, previously provided). 
Claim 21 is to an implantable device comprising the entities recited in the claim.
O’Brien et al. teach drug eluting endoprosthesis devices that comprise a therapeutic agent, see abstract. The stent includes vascular stents, see paragraph [0075]. The stent comprises a corrodible zinc portion (bioerodible metal), see paragraphs [0008]-[0009], [0014],[0041], [0055] and [0060]. The device can comprise overlying layers of different metals with different thicknesses and can each overlie discrete deposits including therapeutic agents of different compositions, see paragraph [0009]. According to O’Brien, in some embodiments the stent includes regions of zinc metal or iron alloy with any of the regions controlling the release of the therapeutic agents, see paragraph [0056] and claims 1-3. The therapeutic active agents of O’Brien include anti-stenotic agents that reduce restenosis, see paragraph [0066]. The device of O’Brien which includes stents is made of materials including stainless steel and thus comprise iron based alloys, see paragraphs [0040] and [0079]. The structural member of the stent includes polylactic acid PLA polymers which can be present in an outer layer on the device covering the metal compounds, see paragraph [0043]. Per Figure 2 C-D, the structural member 30 can include PLA polymer. According to Figure 2D, the drug eluting deposits can comprise a first therapeutic agent 32 and a single overlying layer 38 of bioerodible metal and deposits 33 of a first layer 39 of bioerodible metal and second layer 40 of second bioerodible metal. The overlying layers can be made of zinc metal (elemental zinc) or iron per paragraph [0049]. As can be seen from the figures (e.g. 2C-D) the implantable device can be in contact with the metal compounds which include zinc thus partially covers the surface. Structural member 30 of the stent can be biodegradable, see paragraph [0043]. Since zinc can make up the entire portion of the layer, zinc is present in a zinc containing portion of at least 100% by weight. Regarding claim 23, and a thickness of less than 100nm, O’Brien teaches that the metal particles which include the zinc can be deposited on the stent in a variety of ways which can vary in size to provide different coating features. The process of depositing the metal includes cold gas dynamic spray (CGDS) which O’Brien incorporates by reference to Alkhomev. This method referenced in Alkhomev is used to deposit metal particles of size ranges which include 1 micron, see abstract. Particle sizes of 1-50 microns can provide denser coatings, see Alkhomev. Examiner notes that particles of 1 micron would necessarily have a thickness of greater than 100nm in size, however the thickness of the metal layers is suggested to be an optimizable feature in O’Brien which can be tailored to control the rate of release of the therapeutic agent. According to O’Brien, the thickness of the metal can range up to 200 micrometers, see paragraph [0042]. Adjusting the thickness of the layers controls the release profiles of the therapeutic agents per paragraph [0042]. It would have been obvious to have arrived at the instantly claimed invention as O’Brien suggests iron containing (i.e. stainless steel) stent devices which comprise at least one corrodible zinc portion at a range of about 100% by weight (i.e. one whole layer all containing zinc) that contains a thickness up to 200 microns. With regard to the newly amended limitation “wherein the zinc content in the at least one zinc-containing portion is greater than 70% and less than 100% by weight” O’Brien clearly suggests iron containing (i.e. stainless steel) stent devices which comprise at least one corrodible zinc portion at a range of about 100% by weight (i.e. one whole layer all containing zinc) that contains a thickness up to 200 microns. With regard to the newly added limitation reciting “wherein the implantable device comprises a substrate, the substrate is provided with gaps, grooves or holes, and the zinc containing portion is embedded in the gaps, grooves or holes.” O’Brien teaches in paragraph 0054 that FIG. 5E depicts an arrangement where the metal structural member 30 includes pores. The therapeutic agent 14 resides within the pores of the metal structural member 30. The bioerodible metal 16 overlies the surface of the metal structural member 30 to prevent the diffusion of the therapeutic agent out of the stent 10 until the bioerodible metal 16 erodes in a physiological environment. The pores can be micropores and/or nanopores. In other embodiments, a substrate may include larger indentations and/or grooves for receiving therapeutic agents. In embodiments where one or more therapeutic agents are deposited within pores, the drug release schedule is controlled both by the erosion rate of the bioerodible metal but also by the slower diffusion of the therapeutic agent out of the porous surface. The pore sizes will impact the rate of diffusion. The therapeutic agent deposited within the pores can be a pure therapeutic agent, a mixture of therapeutic agents, or a mixture that includes inactive ingredients. The therapeutic agent could also be deposited within the pores with a bioerodible polymer that also impacts the kinetic drug release. The therapeutic agent could also be deposited within the pores in the form of a ceramic. This feature of having a therapeutic agent deposited within pores in the surface of a structural member can also be combined with the other features discussed herein.
Additionally, McMorrow et al. teach an implantable medical device for delivering a therapeutic agent to the body tissue of a patient, and a method for making such a medical device. In particular, the invention pertains to an implantable stent, such as an intravascular stent, having a coating comprising an inorganic or ceramic oxide, metal or inert carbon and a plurality of reservoirs in such material that contain a therapeutic agent (see abstract). The first coating material can be an inorganic or ceramic oxide, metal or inert carbon. The first coating material can also be radiopaque and/or have MRI compatibility. In certain embodiments the first coating material comprises an inorganic or ceramic oxide. Examples of inorganic or ceramic oxides include without limitation, platinum oxides, tantalum oxides, titanium oxides, tantalum oxides, zinc oxides, iron oxides, magnesium oxides, aluminum oxides, iridium oxides, niobium oxides, zirconium oxides, tungsten oxides, rhodium oxides, ruthenium oxides, silicone oxides such as, silicon dioxide; inorganic-organic hybrids such as, titanium poly[(oligoethylene glycol) dihydroxytitanate] or combinations thereof. In other embodiments the inorganic or ceramic oxide is a metal oxide. In certain embodiments preferred inorganic or ceramic oxides include without limitation, iridium oxide and titanium oxide (paragraph 62). In certain embodiments of the present invention, the first coating material comprises a metal. Suitable metals include alkali metals, alkaline earth metals, transition metals, metal alloys and metalloids. Examples of metals include without limitation, titanium, scandium, stainless steel, tantalum, nickel, silicon, chrome, cobalt, chromium, manganese, iron, platinum, iridium, niobium, vanadium, zirconium, tungsten, rhodium, ruthenium, gold, copper, zinc, yttrium, molybdenum, technetium, palladium, cadmium, hafnium, rhenium and combinations thereof. In certain embodiments preferred metals include without limitation, platinum, gold, titanium and stainless steel (paragraph 63). Additionally, the reservoirs in the first coating material may have any size or range of sizes. In some instances, the reservoirs can be micro-size reservoirs or nano-size reservoirs. Also, in some embodiments, it may be preferable that the average width or diameter of the reservoirs is between about 1 nm and about 10 μm. Preferably, the average width or diameter is between about 3 microns and about 70 microns (paragraph 60). In some embodiments, the inorganic or ceramic oxide, metal or inert carbon can comprise at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating. Preferably, the inorganic or ceramic oxide, metal or inert carbon is about 20% to about 70% by weight of the coating (paragraph 65).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of O’Brien by including zinc nanoparticles in amounts as recited in the coating because McMorrow et al. teach an implantable medical device for delivering a therapeutic agent to the body tissue of a patient, and a method for making such a medical device. In particular, the invention pertains to an implantable stent, such as an intravascular stent, having a coating comprising an inorganic or ceramic oxide, metal or inert carbon and a plurality of reservoirs in such material that contain a therapeutic agent (see abstract). The first coating material can be an inorganic or ceramic oxide, metal or inert carbon. The first coating material can also be radiopaque and/or have MRI compatibility. In certain embodiments the first coating material comprises an inorganic or ceramic oxide. Examples of inorganic or ceramic oxides include without limitation, platinum oxides, tantalum oxides, titanium oxides, tantalum oxides, zinc oxides, iron oxides, magnesium oxides, aluminum oxides, iridium oxides, niobium oxides, zirconium oxides, tungsten oxides, rhodium oxides, ruthenium oxides, silicone oxides such as, silicon dioxide; inorganic-organic hybrids such as, titanium poly[(oligoethylene glycol) dihydroxytitanate] or combinations thereof. In other embodiments the inorganic or ceramic oxide is a metal oxide. In certain embodiments preferred inorganic or ceramic oxides include without limitation, iridium oxide and titanium oxide (paragraph 62). In certain embodiments of the present invention, the first coating material comprises a metal. Suitable metals include alkali metals, alkaline earth metals, transition metals, metal alloys and metalloids. Examples of metals include without limitation, titanium, scandium, stainless steel, tantalum, nickel, silicon, chrome, cobalt, chromium, manganese, iron, platinum, iridium, niobium, vanadium, zirconium, tungsten, rhodium, ruthenium, gold, copper, zinc, yttrium, molybdenum, technetium, palladium, cadmium, hafnium, rhenium and combinations thereof. In certain embodiments preferred metals include without limitation, platinum, gold, titanium and stainless steel (paragraph 63). Additionally, the reservoirs in the first coating material may have any size or range of sizes (paragraph 60). One of ordinary skill in the art would have been motivated to do so because McMorrow et al. teach that in some embodiments, the inorganic or ceramic oxide, metal or inert carbon can comprise at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating (paragraph 65). McMorrow et al. clearly demonstrated that such an amount of metal nanoparticles are achievable to be incorporated in an implant coating. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of O’Brien and McMorrow et al.  because both references teach medical implants coated with zinc nanoparticle. Furthermore, in the case where the claimed amounts of ingredients or coating amounts"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration or amount of ingredients will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
O’Brien suggests particle sizes of 1 micron given the incorporation of Alkhomev by reference whose methods create particles which include a micron in size. Examiner interprets 1 micron as ultrafine grain sizes. However, O’Brien does not expressly state the zinc is ultrafine grain.
However, ultrafine grain metals as discussed by Toth et al. provide for an enhanced mechanical strength and provide for lighter weight coatings, and enhanced fatigue properties,  see introduction and conclusion. Ultrafine structures can comprise from 1 micron down to 26nm, see introduction. 
It would have been prima facie obvious to provide the zinc metal portion of O’Brien as an ultrafine grain microstructure. One of ordinary skill in the art would have been motivated to do so given O’Brien teaches that the particles can be made via processes disclosed in Alkhomev to achieve 1 micron particles sizes and Toth which discloses that ultrafine grain metals provide for enhanced mechanical strength and provide a lighter coating material and enhanced fatigue properties. There would have been a reasonable expectation of success as O’Brien suggests the use of zinc particles that can created in desirable sizes including 1 micron per Alkhomev. 
Response to Applicant’s arguments
Applicant argues that O'Brien, however, fails to teach or suggest Applicant's claimed implantable device. In particular, and as acknowledged by the outstanding Office Action,! O'Brien fails to teach or suggest the claimed microstructure of zinc in the at least one zinc-containing portion is at least one of a non-equiaxed structure, a nano-scale ultrafine-grained structure of less than 100 nm, or an equiaxed structure having a micro-grain size number of 7-14 as measured according to ASTM E112-13 or GB/T 6394-2002. Additionally, O'Brien also fails to teach or suggest the claimed zinc content in the at least one zinc-containing portion is greater than 70% and less than 100% by weight. Applicant argues that applicant submits that when the purity of zinc reaches 100%, the hardness and strength of pure zinc are relatively poor, which affects the physical parameters of the stent; in addition, pure zinc stent will also lead to localized corrosion, i.e., non-uniform corrosion, resulting in too high local zinc ion concentration to cause cytotoxicity. However, none of the cited prior art recognizes the necessity to adjust the mass of zinc corrosion products generated per unit time by adjusting the zinc content in the zinc-containing portion to match the microstructure of zinc. Additionally, Applicant newly argues On the contrary, O’Brien merely teaches the zinc-containing portion is in the form of overlying layer or coating that each overlies one of the pluralities of discrete deposits comprising one or more therapeutic agents. ? Accordingly, the zinc-containing portion of O’Brien is not embedded in the gaps, grooves or holes in the substrate, as would be required to meet Applicant's claimed feature. In view of above, the claimed zinc content (greater than 70% and less than 100% by weight) achieves unexpected results compared with those zinc content outside of the claimed range as taught by O’Brien and McMorrow. Further, regarding the zinc content in the zinc-containing portion, when O’Brien only teaches one endpoint (100% ) and McMorrow merely teaches genus (at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating), as there are no express fact-findings which specifically articulate what teachings or suggestions in the prior art would have motivated one of ordinary skill in the art to select the claimed species or subgenus (greater than 70% and less than 100% by weight), the claimed subgenus would not have been obvious.
The above assertions are not found persuasive because first O’Brien et al. teach the overlying layers can be made of zinc metal (elemental zinc) or iron per paragraph [0049]. As can be seen from the figures (e.g. 2C-D) the implantable device can be in contact with the metal compounds which include zinc thus partially covers the surface. Structural member 30 of the stent can be biodegradable, see paragraph [0043]. Since zinc can make up the entire portion of the layer, zinc is present in a zinc containing portion of at least 100% by weight. Regarding claim 23, and a thickness of less than 100nm, O’Brien teaches that the metal particles which include the zinc can be deposited on the stent in a variety of ways which can vary in size to provide different coating features. It should be noticed that 100% zinc is close enough to one of ordinary skill in the art to discern that it will read on less than 100% zinc absent a showing of criticality of the claimed range by objective evidence or experimental comparison. With regard to the newly added limitation reciting “wherein the implantable device comprises a substrate, the substrate is provided with gaps, grooves or holes, and the zinc containing portion is embedded in the gaps, grooves or holes.” O’Brien teaches in paragraph 0054 that FIG. 5E depicts an arrangement where the metal structural member 30 includes pores. The therapeutic agent 14 resides within the pores of the metal structural member 30. The bioerodible metal 16 overlies the surface of the metal structural member 30 to prevent the diffusion of the therapeutic agent out of the stent 10 until the bioerodible metal 16 erodes in a physiological environment. The pores can be micropores and/or nanopores. In other embodiments, a substrate may include larger indentations and/or grooves for receiving therapeutic agents. In embodiments where one or more therapeutic agents are deposited within pores, the drug release schedule is controlled both by the erosion rate of the bioerodible metal but also by the slower diffusion of the therapeutic agent out of the porous surface. The pore sizes will impact the rate of diffusion. The therapeutic agent deposited within the pores can be a pure therapeutic agent, a mixture of therapeutic agents, or a mixture that includes inactive ingredients. The therapeutic agent could also be deposited within the pores with a bioerodible polymer that also impacts the kinetic drug release. The therapeutic agent could also be deposited within the pores in the form of a ceramic. This feature of having a therapeutic agent deposited within pores in the surface of a structural member can also be combined with the other features discussed herein. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The examiner suggested to Applicant's attorney to provide a comparison data demonstrating surprising or unexpected results utilizing the recited amount range demonstrating criticality or unexpected results. The examiner also indicated to applicant's attorney that the burden is on applicant also to show that the unexpected result will not work outside of the claimed range. Data can be submitted in the form of declaration. Furthermore the examiner contends that McMorrow et al. teach an implantable medical device for delivering a therapeutic agent to the body tissue of a patient, and a method for making such a medical device. In particular, the invention pertains to an implantable stent, such as an intravascular stent, having a coating comprising an inorganic or ceramic oxide, metal or inert carbon and a plurality of reservoirs in such material that contain a therapeutic agent (see abstract). The first coating material can be an inorganic or ceramic oxide, metal or inert carbon. The first coating material can also be radiopaque and/or have MRI compatibility. In certain embodiments the first coating material comprises an inorganic or ceramic oxide. Examples of inorganic or ceramic oxides include without limitation, platinum oxides, tantalum oxides, titanium oxides, tantalum oxides, zinc oxides, iron oxides, magnesium oxides, aluminum oxides, iridium oxides, niobium oxides, zirconium oxides, tungsten oxides, rhodium oxides, ruthenium oxides, silicone oxides such as, silicon dioxide; inorganic-organic hybrids such as, titanium poly[(oligoethylene glycol) dihydroxytitanate] or combinations thereof. In other embodiments the inorganic or ceramic oxide is a metal oxide. In certain embodiments preferred inorganic or ceramic oxides include without limitation, iridium oxide and titanium oxide (paragraph 62). In certain embodiments of the present invention, the first coating material comprises a metal. Suitable metals include alkali metals, alkaline earth metals, transition metals, metal alloys and metalloids. Examples of metals include without limitation, titanium, scandium, stainless steel, tantalum, nickel, silicon, chrome, cobalt, chromium, manganese, iron, platinum, iridium, niobium, vanadium, zirconium, tungsten, rhodium, ruthenium, gold, copper, zinc, yttrium, molybdenum, technetium, palladium, cadmium, hafnium, rhenium and combinations thereof. In certain embodiments preferred metals include without limitation, platinum, gold, titanium and stainless steel (paragraph 63). Additionally, the reservoirs in the first coating material may have any size or range of sizes. In some instances, the reservoirs can be micro-size reservoirs or nano-size reservoirs. Also, in some embodiments, it may be preferable that the average width or diameter of the reservoirs is between about 1 nm and about 10 μm. Preferably, the average width or diameter is between about 3 microns and about 70 microns (paragraph 60). In some embodiments, the inorganic or ceramic oxide, metal or inert carbon can comprise at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating. Preferably, the inorganic or ceramic oxide, metal or inert carbon is about 20% to about 70% by weight of the coating (paragraph 65). Quite the contrary the teachings of McMorrow et al. with regard to the amount of zinc are overlapping and in some cases are species of what is claimed by applicant greater than70% and less than 100%. To the minimum at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating are narrower ranges that overlap with greater than70% and less than 100%. A species always anticipates or renders obvious a genus. One of ordinary skill in the art would have been motivated to do so because McMorrow et al. teach that in some embodiments, the inorganic or ceramic oxide, metal or inert carbon can comprise at least 5%, at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 99% or more by weight of the coating (paragraph 65). McMorrow et al. clearly demonstrated that such an amount of metal nanoparticles are achievable to be incorporated in an implant coating. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of O’Brien and McMorrow et al.  because both references teach medical implants coated with zinc nanoparticle. Furthermore, in the case where the claimed amounts of ingredients or coating amounts"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration or amount of ingredients will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Applicant argues that Applicant submits that when the grain size is too high (about 1 microns as taught by Toth and Alkhomev), the mechanical properties of the whole product will be poor. In addition, the zinc layer will easily fall off, resulting in poor overall stability of the product. As a result, the iron stent does not meet the requirements for use, the early fracture will occur, and at the same time, problems such as safety and effectiveness are caused. On the other hand, if the grain size is too small, the corrosion rate of zinc will be too fast, which will cause the zinc to be corroded prematurely and cannot fully protect the iron base. At the same time, it will also cause the concentration of zinc ions to be too high in a short period of time and cause cytotoxicity. As mentioned above, none of the cited prior art recognizes the necessity to adjust the mass of zinc corrosion products generated per unit time by adjusting the zinc content in the zinc-containing portion to match the microstructure of zinc. Accordingly, in terms of the microstructure of zinc, the claimed grain size of the nano-scale ultrafine-grained structure (less than 100 nm) achieves unexpected results compared with those grain size outside of the claimed range (e.g., 1 micron) as taught by Toth and Alkhomev.
The above assertions are not found persuasive because ultrafine grain metals as discussed by Toth et al. provide for an enhanced mechanical strength and provide for lighter weight coatings, and enhanced fatigue properties, see introduction and conclusion. Ultrafine structures can comprise from 1 micron down to 26nm, see introduction. Therefore, it would have been prima facie obvious to provide the zinc metal portion of O’Brien as an ultrafine grain microstructure. One of ordinary skill in the art would have been motivated to do so given O’Brien teaches that the particles can be made via processes disclosed in Alkhomev to achieve 1 micron particles sizes and Toth which discloses that ultrafine grain metals provide for enhanced mechanical strength and provide a lighter coating material and enhanced fatigue properties. There would have been a reasonable expectation of success as O’Brien suggests the use of zinc particles that can created in desirable sizes including 1 micron per Alkhomev. 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/Primary Examiner, Art Unit 1619